Case: 1:21-cv-03242 Document #: 1-1 Filed: 06/17/21 Page 1 of 10 PageID #:5




               EXHIBIT A
          Case: 1:21-cv-03242 Document #: 1-1 Filed: 06/17/21 Page 2 of 10 PageID #:6
         Hearing Date: 8/31/2021 10:00 AM - 10:00 AM
         Courtroom Number: 2510                                                                            FILED
         Location: District 1 Court                                                                        5/3/2021 3:27 PM
                    Cook County, IL                                                                        IRIS Y. MARTINEZ
                                                                                                           CIRCUIT CLERK
                                                                                                           COOK COUNTY, IL
      Atty. No. 41106
                                                                                                           2021CH02143
                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
CO
                            COUNTY DEPARTMENT, CHANCERY DIVISION

o
X     SARAH BRUNS,                                       )
o
5     on behalf of Plaintiff and a class,                )
3                                                        )
2                              Plaintiff,
                                                                                           2021CH02143
0.                                                       )
£                                                        )
CO


5
              vs.
                                                         )
s                                                        )
CO
      TRANSWORLD SYSTEMS, INC,                           )
l/>

LU                                                       )
<                              Defendant.                )
o
a
UJ
                                        COMPLAINT - CLASS ACTION
EE


                                                  INTRODUCTION


              1.       Plaintiff Sarah Bruns brings this action to secure redress regarding unlawful


      collection practices engaged in by defendant Transworld Systems, Inc.. Plaintiff alleges violation of


      the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. ("FDCPA").


                                            JURISDICTION AND VENUE


              2.       Jurisdiction of this Court arises under 15 U.S.C. §1692k(d).


              3.       Venue in this county is proper because Defendant's collection letter was


      received here.


                                                       PARTIES

                                                         Plaintiff


              4.       Plaintiff Sarah Bruns is a natural person residing in Illinois.


                                                       Defendant


              5.       Defendant Transworld Systems, Inc. is a corporation chartered under California law


      with principal offices at 150 N. Field Dr., #200, Lake Forest, IL 60045. It does business in Illinois. Its


      registered agent is CT Corporation System, 208 South LaSalle Street, Suite 814, Chicago, Illinois 60604.


              6.       Transworld Systems, Inc. is a collection agency. It seeks to collect on defaulted



                                                             -1-
          Case: 1:21-cv-03242 Document #: 1-1 Filed: 06/17/21 Page 3 of 10 PageID #:7




      consumer debts that are owed to others, using the mail, telephone and Internet to do so, all in the course


      of trade and commerce.
5
£
O
i             7.      Transworld Systems, Inc. has a web site on which it states that it provides an
o


S     "End-to-End Debt Collection Solution Suite" and "Comprehensive Accounts Receivable Management &
5
Q_

£     Debt Collection Solutions".    fhttps:/ /Transworld Systems. Inc.co.com/our-services/)

              8.      Transworld Systems, Inc. holds a collection agency license from the state of Illinois.
s
$
1/5
ui            9.      Transworld Systems, Inc. is a debt collector as defined in the FDCPA.
<
o
o             10.     Transworld Systems, Inc. claims to be the "subservicer" of defaulted student loan debts
LLj


iE
      allegedly owned by various National Collegiate Student Loan Trust entities.


              11.     All of these debts were in default at the time Transworld Systems, Inc. or its corporate


      predecessor first became involved with them. Nondefaulted loans are serviced by a different entity.


              12.     Upon information and belief, almost all of Defendant Transworld Systems, Inc.'s


      resources are devoted to debt collection.


              13.     Upon information and belief, almost all of Defendant Transworld Systems, Inc.'s

      revenue is derived from debt collection.


              14.     Defendant Transworld Systems, Inc. is a debt collector as defined by the FDCPA, 15


      U.S.C. §1692a(6), as a person who uses one or more instrumentalities of interstate commerce or the mails

      in any business the principal purpose of which is the collection of any debts.


                                          FACTUAL ALLEGATIONS


              15.     This action arises out of Defendant's attempts to collect a student loan debt


      incurred for personal, family or household purposes.


              16.     On or about September 4, 2020, Defendant Transworld Systems, Inc. caused a letter


      vendor to send Plaintiff the letter in Exhibit A.


              17.     The letter bears markings that are characteristic of one generated by a letter




                                                          -2-
         Case: 1:21-cv-03242 Document #: 1-1 Filed: 06/17/21 Page 4 of 10 PageID #:8




      vendor. In addition, public court filings indicate that Transworld Systems, Inc. uses a letter vendor.


CO
              18.     In order to have the letter vendor send Plaintiff the letter in Exhibit A, Defendant

o
x     had to furnish the letter vendor with Plaintiff s name and address, the status of Plaintiff as a debtor,
o
5
8     details of Plaintiffs alleged debt, and other personal information.
5
Q-

&             19.     The letter vendor then populated some or all of this information into a prewritten

5
      template, printed, and mailed the letter to Plaintiff.
8
9
55
lij           20.     The FDCPA defines "communication" at 15 U.S.C. § 1692a(3) as "the conveying
<
o
Q     of information regarding a debt directly or indirecdy to any person through any medium."
UJ

iE
              21.     The sending of an electronic file containing information about Plaintiffs


      purported debt to a letter vendor is therefore a communication.


              22.     Defendant's communication to the letter vendor was in connection with the


      collection of a debt since it involved disclosure of the debt to a third-party with the objective being


      communication with and motivation of the consumer to pay the alleged debt.


              23.     Plaintiff never consented to having Plaintiffs personal and confidential


      information, concerning the debt or otherwise, shared with anyone else.


              24.      In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. §1692c(b):


      "Except as provided in section 1692b of this title, without the prior consent of the consumer given


      directly to the debt collector, or the express permission of a court of competent jurisdiction, or as

      reasonably necessary to effectuate a post judgment judicial remedy, a debt collector may not


      communicate, in connection with the collection of any debt, with any person other than the


      consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the


      attorney of the creditor, or the attorney of the debt collector." (emphasis added).


              25.     The letter vendor used by Defendant as part of its debt collection effort against


      Plaintiff does not fall within any permitted exception provided for in 15 U.S.C. §1692c(b).




                                                          -3-
         Case: 1:21-cv-03242 Document #: 1-1 Filed: 06/17/21 Page 5 of 10 PageID #:9




              26.     Due to Defendant's communication to this letter vendor, information about


      Plaintiff are all within the possession of an unauthori2ed third-party.
5
£
O
i             27.     If a debt collector "conveys information regarding the debt to a third party —
o
g

CM    informs the third party that the debt exists or provides information about the details of the debt
5
Q_

 55   then the debtor may well be harmed by the spread of this information." Brown v. Van Ru Credit Corp.,
m



      804 F.3d 740, 743 (6th Cir. 2015).
8
$
55
ili           28.     Defendant unlawfully communicates with the unauthorized third-party letter
i-
<
o
D     vendor solely for the purpose of streamlining its generation of profits without regard to the
UJ

rd
      propriety and privacy of the information which it discloses to such third-party.


              29.     In its reckless pursuit of a business advantage, Defendant disregarded the known,


      negative effect that disclosing personal information to an unauthorized third-party has on


      consumers.



                                               COUNT I - FDCPA


              30.     Plaintiff incorporates paragraphs 1-29.


              31.     Defendant violated 15 U.S.C. §1692c(b) when it disclosed information about


      Plaintiffs purported debt to the employees of an unauthorized third-party letter vendor in

      connection with the collection of the debt.


              32.     Defendant violated 15 U.S.C. §1692f by using unfair means in connection with


      the collection of a debt - disclosing personal information about Plaintiff to third parties not


      expressly authorized under the FDCPA.

                                             CLASS ALLEGATIONS


             33.      Plaintiff brings this action on behalf of a class.


             34.     The class consists of (a) all individuals in Illinois (b) with respect to whom


      Defendant had a letter prepared and sent by a letter vendor (c) which letter was sent at any time




                                                          -4-
        Case: 1:21-cv-03242 Document #: 1-1 Filed: 06/17/21 Page 6 of 10 PageID #:10




     during a period beginning one year prior to the filing of this action and ending 30 days after the


CO
     filing of this action.
5
O
i               35.   Plaintiff may alter the class definition to conform to developments in the case and
o


8    discovery.
5
Q.
                36.   On information and belief, based on the size of Defendant's business operations and
n


5
     the use of form letters, the class is so numerous that joinder of all members is not practicable.
8
3
LO

LU              37.   There are questions of law and fact common to the class members, which
I-
<
Q
O    common questions predominate over any questions relating to individual class members. The
UJ

g:
     predominant common questions are whether Defendant's practice as described above violates the

     FDCPA.


                38.   Plaintiff will fairly and adequately represent the class members. Plaintiff has

     retained counsel experienced in class actions and FDCPA litigation. Plaintiff s claim is typical of the

     claims of the class members. All are based on the same factual and legal theories.

                39.   A class action is appropriate for the fair and efficient adjudication of this matter,

     in that:


                      a.      Individual actions are not economically feasible.


                      b.      Members of the class are likely to be unaware of their rights;


                      c.      Congress intended class actions to be the principal enforcement mechanism

                              under the FDCPA.




                                                         -5-
           Case: 1:21-cv-03242 Document #: 1-1 Filed: 06/17/21 Page 7 of 10 PageID #:11




                    WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

      against Defendant for:
5
o
x                                                           Statutory damages;
o


8                                              11.          Attorney's fees, litigation expenses and costs of suit;
5
Q.

                                               iii.         Such other and further relief as the Court deems proper.

5
8
S
lO

iii                                                                         / s! DanielA.. Ti-ddman
i-
<                                                                           Daniel A. Edelman
Q
O
LLJ

c
      Daniel A. Edelman (ARDC 0712094)
      Dulijaza (Julie) Clark (ARDC 6273353)
      Samuel Park (ARDC 6333176)
      EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
      20 South Clark Street, Suite 1 500
      Chicago, IL 60603-1824
      (312) 739-4200
      (312) 419-0379 (FAX)
      Email address for service: courtecl@edcombs . com
      A try. No, 41106


      T:\37257\Pleading\Complaint disclosure_Pleading.wpd




                                                                              -6-
              Case: 1:21-cv-03242 Document #: 1-1 Filed: 06/17/21 Page 8 of 10 PageID #:12
                                                                                       FILED
      Hearing Date: 8/31/2021 10:00 AM - 10:00 AM                                      5/3/2021 3:27 PM
      Courtroom Number: 2510                                                           IRIS Y. MARTINEZ
      Location: District 1 Court                                                       CIRCUIT CLERK
              Cook County, IL                                                          COOK COUNTY, IL
                                                                                      2021CH02143



CO


5
                                                                    2021CH02143
o
X
o
5
8
2
a.

£
m




S

LU
H
<
O

LLJ

d




                                             EXHIBIT A
                         Case: 1:21-cv-03242 Document #: 1-1 Filed: 06/17/21 Page 9 of 10 PageID #:13




                  P.O. Box 15618
                                                                                        TRANSWORLD SYSTEMS INC.
                  Dept. 926                                                             1105 SCHROCK ROAD SUITE 300
                  Wilmington. DE 19850-5618
                                                                                       COLUMBUS. OH 43229
                  926.5808.EDGVI
                                                                                       800-82 5-6523
3
                 122690-P" -P!P; V
o
X
o
                                                                                       Dale: September 4, 2020
                                                                                       Our Account #: 10394
N                 Calls to or from this company may be monitored
                                                                                       Balance Due:
8                 or recorded.
                                                                                        Tins Balance is a Sum of Balances from 3 Accounts.
5                                                                                       See additional pagc(s) for account detail.
0-

&
CO                rhWriMlii«M,IIIIIIH,i,,h,,,,hli4i»|»H'i|i»         6760B • 10

                          SARAH       BRUNS

8
            6&t&000*2&
LO

LU
I-
<
Q
o
UJ

EE '
       The current creditor referenced in tliis letter, lias placed your defaulted loans with our agency for collection.

       The current creditor lias informed us tliat this amount is due in full.

       Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt, or any portion thereof, this
       office will assume tltis debt is valid. If you notify this office in writing within 30 days after receiving this notice thai you dispute this
       debt, or any portion thereof, this office will obtain verification of the debt or a copy of a judgment and mail you a copy of such
       verification or judgment. If you request of this office in writing within 30 days after receiving tltis
                                                                                                            tliis notice, this office
                                                                                                                               <      will provide you
       with the name and address of the original creditor, if different front the current creditor.

       This is an attempt to collect a debt. Any information obtained will be used for that purpose. This is a communication from a debt
       collector.

       Office Hours: Monday through Thursday 8:00am to 9:00pm and Friday 8:00am to 5:00pm (ET)
       The account balance will be periodically increased due to the addition of accrued interest, as permitted by applicable law.
       You may also make payment by visiting us on-line at https://payiuents.tsico.com. Your unique registration code is                •419.




                  PLEASE RETURN THIS PORTION WITH YOUR PAYMENT (MAKE SURE ADDRESS SHOWS THROUGH WINDOW)

                                                                                  Our Account #                                            Balance Due
                                                                                     10394
                                                                                  SARAH BRUNS
                                                                                             Payment Amount           £



                                                                                         $
               Check hers II your address has changed and print
               your new address In the space provided below.

       £3                                                                              Make Payment To:

                                                                                       TRANSWORLD SYSTEMS INC.
                                                                                       P.O. BOX 15109
                                                                                       WILMINGTON, DE 1 98505 1 09




                                                                                                                                          P68M
                012b 000015630311 1 0H33M133 1 0000 2                                                                                     10
                      Case: 1:21-cv-03242 Document #: 1-1 Filed: 06/17/21 Page 10 of 10 PageID #:14




          Account   net Ail:



5         Current Creditor:                                                                        Current Creditor's Account *:       X*XXX9344/|                   School   Home:

                    Origin©! Credi cor :                Cur Znt Rote :|                 Oefault Date:                    Principal :                  interest :|
O
          Coll Costs/Chgs;                 Other;                   oal   Duo :
I
O
                                                                                                   Current Creditor's Account #:       XXXXX9344/|                   School Hj*—'.
          Current Crcdi tor : i^HHH
                                                                                        Default Date:                    principal ;                  interest:)
a                   Original Creditor:                  Cur   Znt    Bate:

          Coll Coits/Chgs:                 Other :                  Bel   Oue:
2
Q.
                                                                                                   Current Creditor's Account #: xwoa9344|                       School none:
          Current Creditor:
55                                    Original       creditor^                    Cur Znt Rate:!              [Default Date:                 Principal :

          Interest:                  Coll Costs/Chgs:                        Other:                aal Oue:
5                                                                                                                                                          Total :
s
c?
Lfi


LU

<
Q
Q
UJ



                                                                                                                                                                                      :




      *
